El Juez Asociado Se. HebNÁNdez
emitió la siguiente opinión del Tribunal.
El presente es un recurso de apelación interpuesto por Manuel Lizardi contra sentencia del Tribunal de Distrito de Humacao que le condenó como culpable del delito de abuso de confianza á la pena de 3 años de presidio.
Dicho Manuel Lizardi fue acusado en 27 de Junio del año próximo pasado por. el Fiscal del Distrito de Humacao como culpable del delito de abuso de confianza, como signe :
“El citado Manuel Lizardi que tenia en su poder 27 cabezas de ganado que habia recibido de Don Manuel Seoane San Martin para su cuido mediante un canon, y las que se encontraban en una finca que tenia arrendada á D. J. M. TTbarri, la que radica en Juncos que forma parte del Distrito arriba citado, dispuso de dicho ganado en-tregándolo como de su propiedad al Sr. Ubarri. Este hecho es contrario á la ley para tal caso prevista y á la paz y dignidad del Pueblo de Puerto Rico.
Negó la acusación Manuel Lizardi y renunció á ser juz-gado por jurado, por lo que en 23 de Setiembre último se celebró el juicio ante el Tribunal de Distrito de Humacao, *24habiendo declarado como testigo de cargo Manuel Seoane, Manuel Fernández Juncos, Benigno López González, Luis Agrinsonis y Manuel Pórtela y como testigo de la defen-sa, Ramón Rodriguez, quien manifestó que Labia acom-pañado á Seoane en un viaje de la Carolina á Rio Piedras, y como el Letrado de la defensa hiciera al testigo la siguiente pregunta: “diga si es cierto que Seoane le manifestó al acompañarle de la Carolina á Río Piedras el 22 de Abril úl-timo ó sea en Abril de 1903 que iba á cobrarle á Don Manuel Lizardi un gáüfado que le habia vendido,” el Fiscal se opuso á tal pregunta, la que el Tribunal desestimó por impertinente .si bien á solicitud del Ministerio Fiscal se consignó que el testigo expresó que conocía del hecho por referencia sola-mente, habiendo el Letrado de la defensa protestado contra la resolución del Tribunal y procedióse á la práctica de la prueba documental.
Terminadas las pruebas el Fiscal solicitó un veredicto de .culpabilidad y el Letrado del reo interesó su absolución, des-pués de lo cual se consignó en el acta del juicio que el Tribunal por unanimidad declaró culpable al acusado del de-lito de abuso de confianza de que le acusa el Ministerio Fiscal y le impuso la pena de tres años de presidio con arreglo á los artículos 445, 455, 423 y 430 del Código Penal.
Contra esa sentencia interpuso la representación de Manuel Lizardi recurso de apelación, alegando como motivos ■que no se habia dado' cumplimiento al artículo 318 del Có-digo de Enjunciamiento Criminal, pues el Tribunal después •de terminado el juicio seguidamente pronunció senten-cia condenatoria sin haber antes informado al acusado de la naturaleza del cargo que se le hacía y de las alegaciones hechas por su defensa, como tampoco se le preguntó si te-nía alguna causa legal para demostrar que no procedía dic-tar sentencia contra él, no habiéndosele admitido la protesta que con tal motivo formuló por haber estimado el Tribunal que estando terminado el juicio no había lugar á tomar la *25excepción solicitada adoleciendo además la acusación según agregó el apelante del defecto de no expresarse en ella la cuantía del abuso de confianza cometido, ó sea que el valor de la cosa sustraída ascendía á más de 50 dollars, requisito necesario para que el delito pudiera calificarse dé muy grave ó de felony.
Admitida la apelación fueron elevadas á esta Corte Su-prema las copias prevenidas por la ley y se tramitó el re-curso en la forma correspondiente, fundándolo la represen-tación del apelante en la excepción ya tomada en el acto del juicio de haberse rechazado por impertinente la pregunta hecha al testigo Eamón Rodriguez tendente á justificar la naturaleza del contrato habido entre denunciante y denun-ciado, y en la infracción manifiesta del artículo 518 en rela-ción con el 320 del Código Penal, 'cuya infracción fue alegada en el escrito interponiendo el recurso, sin que pueda oponer-se que sobre el particular no se tomó excepción en el acta del juicio, pues en ella consta que inmediatamente después de \a declaración de culpable, se impuso al acusado la pena de 3 años de presidio, por todo lo cual pide el abogado del acusado se anúle el juicio y se ordene la celebración de otro nuevo, acompañando en apoyo de su pretensión testimonio de las declaraciones de varios testigos prestadas después del juicio ante el Juzgado de Paz de Río Piedras, de las que resulta comprobado en su sentir el contrato de aparcería primero y el de compraventa después, del ganado de que se trata, celebrados ambos contratos entre Seoane y Lizardi.
Examinados los fundamentos del recurso, teniendo para ello en cuenta los méritos que arroja el record enviado por el Tribunal Sentenciador, pues el testimonio de varias de-claraciones prestadas ante el Juez de Paz de Río Piedras no puede tener eficacia legal á los efectos del recurso por ser extraño al proceso, desde luego cabe afirmar que la acusación del Fiscal de Distrito de ITumacao no adolece del defecto que se le atribuye, consistente en no expresarse la cuantía ó *26valor del ganado, pues el artículo 455 del Código Penal pre-ceptúa que todo reo de abuso de confianza será castigado en la forma prescrita para la sustracción de bienes del valor de la cosa apropiada, y el 428 del mismo Código estatuye en su número 3 que el hurto será de mayor cuantía cuando la propie-dad sustraída pertenece á la especie caballar, vacuna ó asnal, siendo por tanto indiferente que el ganado tenga mayor ó menor valor.
En cuanto*» la pregunta que el abogado de Manuel -Lizar-di pretendió fuera contestada por el testigo Ramón Rodrí-guez, y que el Tribunal desestimó por impertinente, no mere-cía semejante calificación, pues tendía á demostrar que el ganado había sido vendido por su propio dueño Manuel Seoane á Lizardi, según manifestación hecha por Seoane á dicho testigo, y por tanto á comprobar la inculpabilidad del acusado, á quien en su consecuencia le fué denegado un medio legítimo de defensa, sea cual fuere la apreciación que hiciera el Tribunal del resultado de dicha prueba.
No se ha presentado pliego de excepciones que demues-tre que el* Tribunal sentenciador dejó de cumplir el precepto del artículo 318 del Código de Enjuiciamiento Criminal; pero como en el acta del juicio se consigna que terminadas las pruebas el Fiscal solicitó del Tribunal un veredicto de cul-pabilidad y el Letrado del acusado la absolución de éste, ha-biendo declarado. el Tribunal culpable al acusado del delito de abuso de confianza que le imputaba el Ministerio Fiscal, im-poniéndole la pena de 3 años de presidio, sin que se haga la-más ligera indicación de que se diera cumplimiento á las prevenciones que contiene el artículo 518 del Código de En-juiciamiento Criminal, lógico es presumir que á dicho artí-culo no se dió aplicación pues si la hubiera tenido se hubiera hecho constar en acta, y los términos en que ésta aparece re-dactada mas bien revelan el incumplimiento del artículo ci-tado privándose con ello al acusado de un medio importante de defensa.
*27Por las razones expuestas somos de opinión que debe re-vocarse la sentencia apelada cjne dictó el Tribunal de Distrito de Hnmacao en 23 de Setiembre del año próximo pasado, de-biendo dicho Tribunal celebrar un nuevo juicio ó dictar cual-quier otra resolución que autorice la ley, con las costas del recurso de oficio.

Resuelto de conformidad.

Jueces concurrentes, Sres. Presidente, Quiñones, y Aso-ciados, Figneras, Sulzbacber y MacLeary. ••